Citation Nr: 1219314	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Jackson Hospital from March 5, 2009, to March 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to June 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of a Department of Veterans Affairs (VA) Medical Center that denied the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Jackson Hospital in Marianna, Florida, from March 5, 2009, to March 9, 2009.  

The Board acknowledges that, in his December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for July 11, 2011.  However, the Veteran did not report for that scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In a January 2012 written statement, the Veteran requested consideration for increased pension benefits based on the need for aid and attendance.  Ensuing internal correspondence from the RO noted that the Veteran was already in receipt of special monthly pension at the maximum rate available under VA law.  38 U.S.C.A. § 1521(d)(1) (West 2002).  Nevertheless, it does not appear from a review of the claims folder and the Virtual VA file that the RO ever responded to the Veteran directly regarding his request for increased pension benefits.  Accordingly, that January 2012 request is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of special monthly pension benefits based on his need for aid and attendance due to chronic obstructive pulmonary disease (COPD), sleep apnea, and diabetes.  However, he is not service connected for any disability. 

2.  The Veteran underwent treatment for complications arising from his COPD, sleep apnea, and diabetes at Jackson Hospital from March 5, 2009, to March 9, 2009.  

3.  The evidence shows that the Veteran had other health care coverage under an insurance plan that would pay, in whole or in part, the costs of his March 2009 private medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred from March 5, 2009, to March 9, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a)  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  

In this case, the record shows that the Veteran suffers from COPD, which is considered totally disabling.  He also has sleep apnea and diabetes, which have been respectively assessed as 30 percent and 10 percent disabling.  Those disability assessments are encompassed in the Veteran's award of special monthly pension.  However, they are not service connected for VA compensation benefits.  He is not in receipt of service connection for COPD, sleep apnea, or diabetes.  Nor is he service-connected for any other disabilities.  Moreover, the Veteran does not allege, and the record does not otherwise show, an etiological link between his active service and one or more of the disorders contemplated in his pension award.  Further, there is no evidence of such a nexus between the Veteran's service and any other current disability.

In light of the foregoing, the Board concludes that none of the private treatment that the Veteran received in March 2009 was in any way related to a service-connected disability.  On the contrary, that treatment, by the Veteran's own admission, was rendered in connection with his nonservice-connected COPD, sleep apnea, and diabetes.  Those disorders are all contemplated in the Veteran's award of special monthly pension based on the need for aid and attendance.  However, neither those disorders nor any other disabilities have been shown to warrant service connection, much less permanent and total compensation on a schedular or extraschedular basis.  38 C.F.R. § 17.120(a)(3) (2011).  Thus, in the absence of any showing of permanent and totally disability as a result of a service-connected disorder, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied.

The Board's analysis does not end here, however.  Rather, it must now consider whether payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under those statutory and regulatory provisions, the Veteran must satisfy all of the following:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2011).

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2011).

Here, the record shows that, on March 5, 2009, the Veteran suffered complications related to his COPD, sleep apnea, and diabetes.  Significantly, he now contends that his overall condition was critical enough to warrant emergent care, which would not have been feasible at a VA medical facility.  The Veteran maintains that he lives approximately three and a half hours away from the closest VA Medical Center and would have risked his life by delaying treatment until he could be transported there.  Consequently, he elected to seek treatment at a nearby private facility, Jackson Hospital.

Following his release from Jackson Hospital on March 9, 2009, the Veteran was charged for inpatient medical services totaling $9,619.64.  Significantly, a hospital billing record dated in August 2009 shows that $8,551.64 of the total cost was paid by the Veteran's insurer.  The Veteran concedes that his Medicare plan covered that amount and seeks only reimbursement of the remaining balance of $1,068.00.  

The Board is mindful of the Veteran's contentions that the COPD, sleep apnea, and diabetes complications for which he was treated in March 2009 were emergent conditions that required immediate medical attention and could not wait for treatment at a VA facility.  Additionally, the Board recognizes that the Veteran had enrolled in the VA health care system and had been receiving medical services pursuant to 38 U.S.C. Chapter 17 within the 24-month period preceding the treatment in question.  The Board also acknowledges that the Veteran's claim for medical care reimbursement was submitted within 90 days of treatment and, thus, is considered timely.  38 C.F.R. § 17.1004 (2011).  Nevertheless, the Board observes that a Veteran is only considered to be personally liable for treatment if he has no entitlement to care or services under a health-plan contract.  Critically, with respect to the claim at issue, such a health plan includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid or coverage provided by the Medicare program administered by the Social Security Administration (SSA).  38 U.S.C.A. § 1725(b)(3)(B), (f)(2)(A)(B) (West 2002).

The Veteran is a current recipient of Medicare.  Moreover, that insurer, by the Veteran's own admission, covered the majority of the cost of his March 2009 private medical treatment.  

Having established that the Veteran was covered under a health-plan contract for payment or reimbursement, in whole or in part, on the dates of his inpatient medical treatment at Jackson Hospital, the Board finds that he is ineligible to receive payment or reimbursement for that treatment from VA.  Accordingly, the Board need not address the remaining criteria of eligibility for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations.

In the absence of evidence showing that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the Board finds that payment or reimbursement of those services is not warranted.  

In reaching this decision, the Board is sympathetic to the Veteran's contentions that payment of the outstanding balance arising from his receipt of private medical treatment would pose a severe financial hardship.  Nevertheless, the Board lacks the discretion to award medical care benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  Those governing provisions direct that where, as here, the preponderance of the evidence is against the Veteran's claim for payment or reimbursement of unauthorized medical expenses, that claim must be denied.

Finally, the Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, those duties do not apply to claims, such as the one at issue, which fall within the parameters of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Notwithstanding the inapplicability of the above provisions, the Board finds that, in this case, the agency of original jurisdiction has effectively explained to the Veteran the basis for its denial of reimbursement for his March 2009 private medical expenses.  Moreover, the Veteran has been afforded the opportunity to submit written statements and related evidence in support of his medical reimbursement claim.  He also has been afforded the opportunity to testify before a Veterans Law Judge, but has declined to report for the hearing scheduled on July 11, 2011.  Consequently, any additional information that may have been elicited during that scheduled proceeding has not been obtained because of the Veteran's inability or unwillingness to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist owed the Veteran in the development of his claim.



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Jackson Hospital from March 5, 2009, to March 9, 2009, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


